internal_revenue_service number release date index number ------------------------ -------------------------------------------------------- ------------------------------------------------ ------------------ ------------------------------ in re --------------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number --------------------- refer reply to cc psi b06 plr-125024-16 date date legend taxpayer --------------------------------------------------------------------------------- ------------------------- commission a commission b state parent ----------------------------------------------- ------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------------- ------------------------- ------------------ -------------- -------------------- -------------------------- ------------------------- season date x date y date z director dear ---------------- --------------------------------------------------------------------------------- this letter responds to the request dated date submitted on behalf of taxpayer for a ruling on the application of the depreciation normalization rules of sec_168 of the internal_revenue_code code and sec_1_167_l_-1 of the federal_income_tax regulations regulations together the normalization rules to certain commission and state regulatory procedures which are described below the representations set out in your letter follow taxpayer is an investor-owned regulated utility incorporated under the laws of state engaged principally in the transmission and distribution of electric energy and gas plr-125024-16 service in state taxpayer is subject_to regulation as to rates and conditions of service by commission a and commission b the commissions both commissions establish taxpayer’s rates based on its costs including a provision for a return on the capital employed by taxpayer in its regulated businesses taxpayer is wholly owned by parent taxpayer is included in a consolidated federal_income_tax return of which parent is the common parent the return is under the audit jurisdiction of the large_business_and_international_division of the internal_revenue_service taxpayer is an accrual basis taxpayer and reports on a calendar_year basis for purposes of taxpayer’s transmission ratemaking the rate-setting mechanism employed by taxpayer is a formula rate transmission formula rate which has been approved by commission a rates are set on a calendar_year basis the transmission formula rate is established in two parts a rate calculated for the next succeeding calendar_year transmission projected rate and a true-up calculation for the prior calendar_year transmission true-up the transmission projected rate is calculated based on the costs taxpayer projects it will incur during the coming calendar_year the period for which rates are being set all elements of ratemaking including cost of service rate base and cost of capital are projected for this purpose in the calculation of rate base a 13-month average is applied to all elements of rate base except for accumulated deferred federal_income_tax adfit after the actual results for the transmission projected rate year have been recorded the transmission true-up computation then calculates over- or under- recoveries when compared to the projected rate that occurred during the prior calendar_year calculated over- or under-recoveries plus interest are reflected in rates charged for the year succeeding the year in which the transmission true-up is calculated taxpayer has claimed and continues to claim accelerated_depreciation on all of its public_utility_property to the full extent those deductions are available under the code for commission a purposes taxpayer normalizes the federal income taxes deferred as a result of its claiming these deductions in accordance with the normalization rules as a consequence taxpayer has a substantial balance of adfit that is attributable to accelerated_depreciation reflected on its commission a regulated books of account in its transmission formula rate template taxpayer included its adfit balance as appropriately allocated to the jurisdiction as a reduction in its computation of rate base in calculating both its transmission projected rate and its transmission true-up taxpayer derived the adfit balance by which it reduced_rate base using a simple average of the beginning and ending balances for the relevant rate year as required by commission a taxpayer did not use the proration methodology that is required for future test periods by sec_1_167_l_-1 of the regulations proration requirement plr-125024-16 in addition to the transmission ratemaking described above taxpayer is permitted by commission b to use riders to recover its costs for specific types of investments whereby those investments and associated costs are taken into account outside of a base rate case the revenue requirement they demand is added as a surcharge to the base rates charged to customers and the elements of ratemaking are tracked and revenues trued-up taxpayer currently has several of these riders with regard to ratemaking the mechanics of the riders are similar to those employed in taxpayer’s transmission ratemaking the rate for each rider rider rate consists of two components a projected rate calculation rider projected rate and a true-up calculation rider true-up on or before date x of each year taxpayer files with commission b to reset its rider rate for each of the riders these rates are requested to become effective on date y of the same year and remain in effect for the subsequent twelve months and therefore through date z of the subsequent year all riders employ a future test period to compute the rider projected rate taxpayer calculates a revenue requirement for each month of the future test period all elements of rate base gross plant accumulated depreciation and adfit are forecast for each month of the period for which the rates will be in effect taxpayer computes a return for each month based on the average rate base during that month taking into account changes in adfit balances to this it adds the forecasted depreciation operation and maintenance_expenses and other costs for the month to derive the rider projected rate to compute the rider true-up taxpayer calculates a revenue requirement based on the results from the previous period a portion of which are actual and a portion of which are re-forecasted that has not been trued-up this revenue requirement is then compared to the revenues actually collected during the period any imbalance along with interest is charged or credited to customers as the rider true- up for the forthcoming effective rate period for purposes of its rider ratemaking taxpayer normalizes the federal income taxes deferred as a result of its claiming accelerated_depreciation in accordance with the normalization rules as required by commission b as a consequence taxpayer has a substantial balance of adfit that is attributable to accelerated_depreciation reflected on its state regulated books of account in its rider rate filings taxpayer includes its adfit balance as a reduction in its computation of rate base similar to taxpayer’s transmission projected rate and its transmission true-up in calculating both its rider projected rate and its rider true-up taxpayer derives the adfit balance by which it reduces rate base using a simple average of the beginning and ending balances for the relevant rate month taxpayer has not applied the proration methodology required for future test periods as described by sec_1_167_l_-1 of the regulations after the service published rulings that addressed circumstances in which utility taxpayers employed ratemaking very similar to taxpayer’s transmission formula rate plr-125024-16 and somewhat similar to taxpayer’s state riders taxpayer’s tax department personnel reviewed sec_167 l -1 h of the code and taxpayer’s treatment of its adfit in its transmission formula rate filings and its state riders and concluded that its transmission projected rate and its rider projected rate were subject_to the proration requirement that is they concluded that taxpayer must employ the computation methodology described in sec_1_167_l_-1 of the regulations when calculating the adfit balance it used as an offset to rate base in those rate filings they became concerned that taxpayer had not properly observed the proration requirement in earlier commission a and rider filings taxpayer represents that taxpayer will be initiating the measures necessary to conform to the normalization rules for its transmission projected rate once the service clarifies the measures that are necessary to conform its transmission true-up rider projected rates and rider true-ups to the normalization rules taxpayer will initiate those measures at the earliest available opportunity taxpayer requests that we rule as follows taxpayer’s transmission projected rate and rider projected rates employ a future test period and therefore are subject_to the proration requirement if taxpayer employs a future test period in its transmission projected rate and its rider projected rates and the proration requirement applies in computing taxpayer’s transmission projected rate and its rider projected rates the consistency rule does not require that any averaging_convention applied to other elements of rate base also apply to taxpayer’s prorated adfit balance taxpayer’s transmission true-up and rider true-ups employ an historical test period and therefore are not subject_to the proration requirement if requested ruling is affirmative in computing its transmission true-up and rider true-ups the proration requirement does not apply only to the differences between taxpayer’s originally projected changes in its adfit balances and its experienced changes in those balances the proration requirement continues to apply to the originally projected changes if requested ruling is affirmative where in a transmission true-up or rider true-up calculation a difference between taxpayer’s originally projected changes in its adfit balances and its experienced changes in those balances is attributable to taxpayer’s over-projection in its transmission projected rate or rider projected rate of an increase or decrease in its adfit balance it would be consistent with the normalization rules for taxpayer to reverse the prorated adfit used in its transmission projected rate or rider projected rate calculation to the extent of the over-projection if requested ruling is affirmative where in a transmission true-up or rider true-up calculation a difference between taxpayer’s originally projected changes in its adfit balances and its experienced changes in those balances is attributable to taxpayer’s over-projection in its transmission projected rate or plr-125024-16 its rider projected rate of an increase or decrease in its adfit balance it would be consistent with the normalization rules for taxpayer to reflect the non- prorated change in the adfit balances in order to comply with the consistency rule it is not necessary that taxpayer use the same averaging_convention it uses in computing the other elements of rate base a 13-month average in computing its adfit balance for purposes of its transmission formula rate if requested ruling is affirmative and or requested ruling and or requested ruling is negative if taxpayer reduced_rate base by an amount in excess of the limitation provided for in sec_1_167_l_-1 of the regulations due to its failure to conform to the proration requirement and or it failed to comply with the consistency rule as described above any such failure by taxpayer in any year prior to taking the necessary corrective action was not a violation of the normalization rules law and analysis for purposes of the law and analysis portion of this ruling letter references to projected rates shall include both taxpayer’s transmission projected rate and its rider projected rates similarly references to true-ups shall include both taxpayer’s transmission true-up and its rider true-ups issue sec_1 and sec_1_167_l_-1 of the regulations sets forth normalization requirements with respect to public_utility_property under sec_1_167_l_-1 a taxpayer does not use a normalization method_of_accounting if for ratemaking purposes the amount of the reserve for deferred taxes excluded from the rate base or treated as cost-free capital exceeds the amount of the reserve for the period used in determining the taxpayer’s ratemaking tax expense sec_1_167_l_-1 also provides the procedure for determining the amount of the reserve for deferred taxes to be excluded from rate base or to be included as no-cost capital sec_1_167_l_-1 of the regulations provides that for the purpose of determining the maximum amount of the reserve to be excluded from the rate base or to be included as no-cost capital under sec_1_167_l_-1 if solely an historical period is used to determine depreciation for federal_income_tax expense for ratemaking purposes then the amount of the reserve_account for the period is the amount of the reserve determined under sec_1_167_l_-1 at the end of the historical period sec_1_167_l_-1 provides that if solely a future period is used for such determination the amount of the reserve_account for the period is the amount of the reserve at the beginning of the period and a pro_rata portion of the amount of any projected increase to be credited or decrease to be charged to the account during such period plr-125024-16 sec_1_167_l_-1 of the regulations provides if in determining depreciation for ratemaking tax expense a period the test period is used which is part historical and part future then the amount of the reserve_account for this period is the amount of the reserve at the end of the historical portion of the period and a pro_rata amount of any projected increase to be credited to the account during the future portion of the period the pro_rata amount of any increase during the future portion of the period is determined by multiplying the increase by a fraction the numerator of which is the number of days remaining in the period at the time the increase is to accrue and the denominator of which is the total number of days in the future portion of the period sec_1_167_l_-1 of the regulations makes it clear that the reserve excluded from rate base must be determined by reference to the same period as is used in determining ratemaking tax expense a taxpayer may use either historical data or projected data in calculating these two amounts but it must be consistent as explained in sec_1_167_l_-1 the rules provided in sec_1_167_l_-1 are to insure that the same time period is used to determine the deferred tax reserve amount resulting from the use of an accelerated method_of_depreciation for cost of service purposes and the reserve amount that may be excluded from the rate base or included in no-cost capital in determining such cost of services if a taxpayer chooses to compute its ratemaking tax expense and rate base exclusion amount using projected data then it must use the formula provided in sec_1_167_l_-1 of the regulations to calculate the amount of deferred taxes subject_to exclusion from the rate base this formula prorates the projected accruals to the reserve so as to account for the actual time these amounts are expected to be in the reserve as explained in sec_1_167_l_-1 the formula in sec_1_167_l_-1 provides a method to determine the period of time during which the taxpayer will be treated as having received amounts credited or charged to the reserve_account so that the disallowance of earnings with respect to such amounts through rate base exclusion or treatment as no-cost capital will take into account the factor of time for which such amounts are held by the taxpayer the purpose of the proration formula is the same as that of the requirement for consistent periods discussed above to prevent the immediate flow-through of the benefits of accelerated_depreciation to ratepayers the proration formula stops flow- through by limiting the deferred tax reserve accruals that may be excluded from rate base and thus the earnings on rate base that may be disallowed according to the length of time these accruals are actually in the reserve_account the effectiveness of sec_1_167_l_-1 of the regulations in resolving the timing issue has been limited by its failure to define some key terms nowhere does this provision state what is meant by the terms historical and future in relation to the test period for determining depreciation for ratemaking tax expense how are these time periods to be measured one interpretation focuses on the type or quality of the plr-125024-16 data used in the ratemaking process according to this interpretation the historical period is that portion of the test period for which actual data is used while the portion of the period for which data is estimated is the future period the second interpretation focuses on when the utility rates become effective under this interpretation the historical period is that portion of the test period before rates go into effect while the portion of the test period after the effective date of the rate order is the future period the first interpretation which focuses on the quality of the ratemaking data is an attractive one it proposes a simple rule easy to follow and to enforce any portion of the reserve for deferred taxes based on estimated data must be prorated in determining the amount to be deducted from rate base the actual passage of time between the date ratemaking data is submitted and the date rates become effective is of no importance but this interpretation of the regulations achieves simplicity at the expense of precision in other words it is overbroad the proration of all estimated deferred tax data does serve to magnify the benefits of accelerated_depreciation to the utility but this is not the purpose of normalization congress was explicit normalization in no way diminishes whatever power the utility regulatory agency may have to require that the deferred taxes reserve be excluded from the base upon which the utility’s permitted rate of return is calculated h_r rep no 91st cong 1st sess in contrast the second interpretation of sec_1_167_l_-1 of the regulations is consistent with the purpose of normalization which is to preserve for regulated utilities the benefits of accelerated_depreciation as a source of cost-free capital the availability of this capital is ensured by prohibiting flow-through but whether or not flow-through can even be accomplished by means of rate base exclusions depends primarily on whether at the time rates become effective the amounts originally projected to accrue to the deferred tax reserve have actually accrued if rates go into effect before the end of the test period and the rate base reduction is not prorated the utility commission is denying a current return for accelerated_depreciation benefits the utility is only projected to have this procedure is a form of flow-through for current rates are reduced to reflect the capital cost savings of accelerated_depreciation deductions not yet claimed or accrued by the utility yet projected data is often necessary in determining rates since historical data by itself is rarely an accurate indication of future utility operating results thus the regulations provide that as long as the portion of the deferred tax reserve based on truly projected future estimated data is prorated according to the formula in sec_1_167_l_-1 of the regulations a regulator may deduct this reserve from rate base in determining a utility’s allowable return in other words a utility regulator using projected data in computing ratemaking tax expense and rate base exclusion must account for the passage of time if it is to avoid flow-through but if rates go into effect after the end of the test period the opportunity to flow through the benefits of future accelerated_depreciation to current ratepayers is gone plr-125024-16 and so too is the need to apply the proration formula in this situation the only question that is important for the purpose of rate base exclusion is the amount in the deferred tax reserve whether actual or estimated once the future period the period over which accruals to the reserve were projected is no longer future the question of when the amounts in the reserve accrued is no longer relevant at the time the new rate order takes effect the projected increases have accrued and the amounts to be excluded from rate base are no longer projected but historical even though based on estimates taxpayer calculates its transmission projected rate to be effective for the succeeding calendar_year the rate is based on costs taxpayer projects it will incur during that year rates go into effect as of the beginning of the service year therefore rates go into effect before the end of the test period similarly taxpayer calculates its rider rates during season to be effective during the twelve month period date y of the current_year through date z of the succeeding year this is calculated based on the costs taxpayer projects it will incur during that period the addition of the true-up increases the ultimate accuracy of the rates but does not convert a future test period into an historical test period as those terms are used in the normalization regulations accordingly the test periods for taxpayer’s transmission projected rate and rider projected rate are future test periods subject_to the proration requirement and taxpayer is required to apply the proration formula in calculating adfit for purposes of calculating rate base in these ratemakings in contrast the taxpayer’s true-ups represent amounts that are incorporated into rates charged to customers after the end of the test period on which those amounts are based in the case of the transmission true-up the true-up component is determined by reference to a purely historical period in the case of the rider true-ups the charge is calculated based on results part historical and part re-forecasted for a span of time before the effective date of rates including the true-up thus in each case the test period is one that occurs prior to the effective date of the rates which result from the computation accordingly the transmission true-up and rider true-up employ an historical test period and there is no need to use the proration formula to calculate the differences between taxpayer's projected adfit balance and the actual adfit balance during the period the true-ups are not subject_to the proration requirement issue sec_2 and former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in section sec_168 sec_1_167_l_-1 of the regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and plr-125024-16 depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base hereinafter referred to as the consistency rule taxpayer has two requests relating to its compliance with the consistency rule first taxpayer requests in requested ruling two that in determining the limitation on the amount by which the adfit balance may reduce rate base the normalization rules do not require that the averaging_convention applied by taxpayer to all other elements of rate base plant accumulated depreciation cash working_capital etc be applied to its prorated adfit balance that is taxpayer requests confirmation that the normalization rules do not require taxpayer to apply both conventions serially to changes in adfit balances second taxpayer requests in requested ruling seven that in order to comply with the consistency rule it is not necessary that taxpayer use the identical averaging_convention it uses in computing the other elements of rate base a 13-month average in computing its adfit balance for purposes of its transmission formula rate plr-125024-16 taxpayer’s requested ruling two is based on the premise that where the purpose of the regulatory averaging and proration can be shown to be the same the consistency rule should not apply taxpayer represents that the purpose of the proration requirement is to take into account for ratemaking purposes the economic fact that changes in adfit balances in a future test period and of course the attendant cash flows will occur over a period of time according to taxpayer the critical question is whether the averaging_convention has a different purpose how is it determined if the averaging conventions have a different purpose according to taxpayer the answer appears to lie in the nature of the test period if the test period is part historical part future the timing of the rate base expenditures cannot be what regulatory averaging was meant to address however taxpayer maintains that the purposes of regulatory averaging and proration can be the same when the entire test year is a future test period taxpayer proposes that averaging conventions when applied to entirely future test periods should presumptively be treated as having the same purpose as the proration requirement thereby negating the necessity to apply both conventions serially to changes in adfit balances taxpayer’s requested ruling seven acknowledges that sec_168 of the code requires consistency between the regulatory conventions used to determine the amount included in the rate base for public_utility_property the associated adfit attributable to accelerated_depreciation depreciation expense and tax expense included in cost of service taxpayer acknowledges that taxpayer used an averaging_convention for adfit that in some regard differed from the averaging_convention it used for the other elements of rate base however taxpayer used an averaging_convention for both purposes and the time period covered by both averaging conventions was identical in regard to taxpayer’s requested ruling two we agree with taxpayer that averaging conventions when applied to entirely future test periods should presumptively be treated as having the same purpose as the proration requirement thereby negating the necessity to apply both conventions serially to changes in adfit balances in regard to taxpayer’s requested ruling seven while there are minor differences in the convention used to average all elements of rate base including depreciation expense on the one hand and adfit on the other for purposes of sec_168 it is sufficient that both are determined by averaging and both are determined over the same period of time thus the calculation of average rate base and adfit as described above complies with the consistency_requirement of sec_168 because of the two conclusions reached above the portion of taxpayer’s requested ruling eight which is based on a negative conclusion in taxpayer’s rulings two and seven is moot and will not be considered further plr-125024-16 issue sec_4 and because the service ruled affirmatively with respect to requested ruling taxpayer requests guidance regarding the way it must calculate its true-ups in order to remain compliant with the normalization rules taxpayer’s true-ups are derived from a comparison of two amounts each is computed by replicating the projected rate revenue requirement computation using in the case of taxpayer’s transmission true- up actual rather than forecasted amounts and in the case of its rider true-up part actual and part re-forecasted amounts this produces the total revenues with respect to the prior projected rate test period which taxpayer is ultimately allowed to recover ignoring interest this permissible revenue requirement is then compared to the revenue actually collected while the projected rate was in effect the difference is the true-up revenue requirement that is incorporated into rates for the next following rate- effective period the manner in which the true-up revenue requirement is derived creates ambiguity the mechanics of the true-up calculations leave open two possible interpretations as to the application of the normalization rules the first interpretation is that it is only the differences between the changes in the adfit balances projected for purposes of the projected rate calculation and the actual changes in those balances determined after the fact that are free of the proration requirement the second interpretation is that the freedom from the proration requirement applies not just to the variations between projected adfit changes and actual adfit changes but to the calculation of the total revenues that taxpayer is ultimately allowed to recover for the period the consequence of this second interpretation is that because the replicated revenue requirement does not incorporate any proration whatsoever and because it is that revenue requirement to which the projected rate revenue requirement is trued-up the resulting true-up calculation will entirely reverse the impact of proration that was embedded in the projected rate thus this second interpretation effectively neutralizes any proration requirement impact that is embedded in the projected rate calculation the fact that the projected rate and the true-up are treated as two distinct rate- setting processes having distinct test periods one future and one historical strongly suggests that proration should matter and to make proration matter the freedom from proration can only apply to the variations in the changes in the adfit balance used in the true-up computation not to the entire change in the adfit balances used in that computation the true-up component is determined by reference to a purely historical period and accordingly there is no need to use the proration formula to calculate the differences between taxpayer’s projected adfit balance and the actual adfit balance during the period in calculating the true-up proration applies to the original projection amount but the actual amount added to the adfit over the test year is not modified by application of the proration formula plr-125024-16 because requested ruling is affirmative taxpayer requests guidance on the computation specifically taxpayer requests guidance in a situation when the actual adfit activity is less than the projected amount that is there was an over-projection of the adfit balance changes used in the projected rate calculation a strict application of the non-proration approach may produce curious results because the projected change in the adfit balance is prorated while the over-projection is not according to taxpayer non-proration of the variation between the projected adfit and the actual adfit may produce an adfit balance used in the true-up that would be less than either the beginning or ending adfit balance taxpayer requests ruling_request that we rule that even though the proration methodology is not required to be applied to the variations between projected and actual adfit balances application of that methodology is permissible in certain cases such as where an over-projection of adfit occurred and the prorating of the variation produces a more economically precise result taxpayer also requests ruling_request that we rule that not applying the proration methodology to the variation between the projected and actual adfit balances is also permissible we have concluded that the normalization rules do not require the application of the proration methodology in the context of an historical test period such as a true-up and thus we affirm that not applying the proration methodology to the variation between the projected and actual adfit balances is permissible under the normalization rules however as explained in sec_1_167_l_-1 the formula in sec_1_167_l_-1 provides a method to determine the period of time during which the taxpayer will be treated as having received amounts credited or charged to the reserve_account so that the disallowance of earnings with respect to such amounts through rate base exclusion or treatment as no-cost capital will take into account the factor of time for which such amounts are held by the taxpayer it does not exclude the use of the proration formula from being used in all other instances other than where required thus where the regulatory body concludes that proration of variations between projected and actual adfit is necessary to accurately reflect the changes captured by the true-up ratemaking and that such use does not result in impermissible flow-through of accelerated depreciation-related benefits such use of proration is permissible under the normalization rules issue because the service has ruled in issue that taxpayer was required to follow the proration requirement applicable to future test periods for the projected revenue requirement for taxpayer’s transmission projected rate and rider projected rates prospectively adhering to the service's interpretation of sec_1_167_l_-1 requires adjustments to conform to this ruling taxpayer requests that any such failure by taxpayer in any year prior to taking the necessary corrective action was not a violation of the normalization rules plr-125024-16 taxpayer has represented that taxpayer will be initiating the measures necessary to conform to the normalization rules for its transmission projected rate taxpayer stated that once the service clarifies the measures that are necessary to conform its transmission true-up rider projected rates and rider true-ups to the normalization rules taxpayer will initiate those measures at the earliest available opportunity sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting however in the legislative_history to the enactment of the normalization requirements of the investment_tax_credit congress has stated that it hopes that sanctions will not have to be imposed and that disallowance of the tax_benefit there the itc should be imposed only after a regulatory body has required or insisted upon such treatment by a utility see senate report no 92nd cong 1st sess 1972_2_cb_559 both commission a and commission b have at all times required that utilities under their respective jurisdictions use normalization methods_of_accounting taxpayer also intended at all times to comply with the normalization rules as concluded above taxpayer was required to use the proration methodology in these ratemaking proceedings for its projected rates however because the commissions as well as taxpayer at all times sought to comply and because taxpayer will take corrective actions it is not currently appropriate to apply the sanction of denial of accelerated_depreciation to taxpayer here taxpayer’s failure to comply with the normalization rules in its prior transmission formula rate and rider rate proceedings was that it may have offset its rate base by an amount of adfit in excess of that permitted it was not a reduction which taxpayer any participant in any of the proceedings or the regulator in any of the proceedings recognized no potential proration-related normalization issue was ever identified thus there was clearly no required or insistent treatment that was inconsistent with the normalization rules there was no determination made with respect to taxpayer’s calculation of its adfit balance by either commission any rates that have been calculated using procedures inconsistent with this ruling nonconforming rates which are or which have been in effect and which under applicable state or federal regulatory law can be adjusted or corrected to conform to the requirements of this ruling must be so adjusted or corrected where nonconforming rates cannot be adjusted or corrected to conform to the requirements of this ruling due to the operation of state or federal regulatory law then such correction must be made in the next regulatory filing or proceeding in which taxpayer’s rates are considered plr-125024-16 we rule as follows taxpayer’s transmission projected rate and rider projected rates employ a future test period and therefore are subject_to the proration requirement if taxpayer employs a future test period in its transmission projected rate and its rider projected rates and the proration requirement applies in computing taxpayer’s transmission projected rate and its rider projected rates the consistency rule does not require that any averaging_convention applied to other elements of rate base also apply to taxpayer’s prorated adfit balance taxpayer’s transmission true-up and rider true-ups employ an historical test period and therefore are not subject_to the proration requirement in computing its transmission true-up and rider true-ups the proration requirement does not apply only to the differences between taxpayer’s originally projected changes in its adfit balances and its experienced changes in those balances the proration requirement continues to apply to the originally projected changes where in a transmission true-up or rider true-up calculation a difference between taxpayer’s originally projected changes in its adfit balances and its experienced changes in those balances is attributable to taxpayer’s over- projection in its transmission projected rate or rider projected rate of an increase or decrease in its adfit balance it would be consistent with the normalization rules for taxpayer to reverse the prorated adfit used in its transmission projected rate or rider projected rate calculation to the extent of the over-projection where in a transmission true-up or rider true-up calculation a difference between taxpayer’s originally projected changes in its adfit balances and its experienced changes in those balances is attributable to taxpayer’s over- projection in its transmission projected rate or its rider projected rate of an increase or decrease in its adfit balance it would be consistent with the normalization rules for taxpayer to reflect the non-prorated change in the adfit balances in order to comply with the consistency rule it is not necessary that taxpayer use the same averaging_convention it uses in computing the other elements of rate base a 13-month average in computing its adfit balance for purposes of its transmission formula rate because requested ruling is affirmative if taxpayer reduced_rate base by an amount in excess of the limitation provided for in sec_1_167_l_-1 of the regulations due to its failure to conform to the proration requirement any such failure by taxpayer in any year prior to taking the necessary corrective action was not a violation of the normalization rules this ruling is based on the representations submitted by taxpayer and is only valid if those representations are accurate the accuracy of these representations is subject_to verification on audit plr-125024-16 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely patrick s kirwan chief branch office of associate chief_counsel passthroughs special industries cc
